Citation Nr: 1645661	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-16 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In December 2014 and February 2016, the Board remanded the Veteran's appeal for TDIU as the issue was inextricably intertwined with other issues on appeal.  As the other issues have been resolved to the extent necessary to decide this appeal, the Board is satisfied that the instructions in its remands of December 2014 and February 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The combined effect of the Veteran's service-connected disabilities has rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is currently in receipt of a 40 percent rating for his left total knee replacement, a 30 percent rating for his right total knee replacement, a 30 percent rating for his acquired psychiatric disability, a 10 percent rating for his left ankle disability, and a 10 percent rating for his lumbar spine disability.  His current combined evaluation for compensation is 80 percent.  He thus meets the schedular requirements for TDIU eligibility under 38 C.F.R. § 4.16(a).

The Veteran receives disability benefits from the Social Security Administration for service-connected disabilities.  While the Veteran has stated that he receives these benefits for his lumbar spine disability, records indicate that they are instead related to his knee disabilities.  

In his October 2010 application for TDIU, the Veteran stated that he has been unemployable since November 1997.  Prior to this time he worked as a truck driver, though he also has experience as a police officer.  He reported that he has not worked full time since June 1997, though he had some part time work as a deli clerk in 1998 and 1999.

The Board finds that the evidence is at least in equipoise as to whether the combined effect of the Veteran's service-connected disabilities has rendered him unemployable.  His eligibility for disability benefits from the Social Security Administration is highly probative.  His knees have rendered him unable to work in his prior occupation for nearly two decades, and there is medical evidence that his lumbar spine disability, his left ankle disability, and his acquired psychiatric disability all cause additional occupational impairment.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the combined effect of the Veteran's service-connected disabilities has rendered him unemployable/unable to secure and follow a substantially gainful occupation.  A TDIU is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


